AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Middle District of Tennessee

 

KEVIN D., and HILARY S., individually and on behalf

 

 

of J.D., a minor - Y
Plaintiff )
Vv. ) Case No. 3:19-cv-934
BLUE CROSS and BLUE SHIELD of SOUTH CAROLINA, et al. )
Defendant }
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

Tam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Kevin D. and Hilary S., on behalf of J.D, a minor

A rf
Date: 11/08/2019 LLL i oe

‘ Attorney’s signature

 

Michael P. Williamson, BOPR #009700

Printed name and bar number

P.O. Box 41771
Nashvile, TN 37204
Address

willex211@aol.com
E-mail address

 

(615) 726-0808

Telephone number

 

(888) 620-7700
PAX number

 

Case 3:19-cv-00934 Document 19 Filed 11/08/19 Page 1 of 1 PagelD # 75

 
